                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         September 19, 2019
                     UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                           LAREDO DIVISION

UNITED STATES OF AMERICA                   §
                                           §
VS.                                        §   CRIMINAL ACTION NO. 5:16-CR-661-01
                                           §
NOLAN PEREZ-PEREZ                          §


                                         ORDER


      The Court referred a petition, alleging violations of supervised release

conditions, to United States Magistrate Judge Diana Song Quiroga in Laredo,

Texas, for consideration pursuant to applicable laws and orders of this Court. The

Court has received and considered the Report and Recommendations of the United

States Magistrate Judge filed pursuant to such order, along with the record,

pleadings, and all available evidence.

      At the close of the September 11, 2019, revocation hearing, the Defendant,

defense counsel, and counsel for the Government signed a form waiving their right

to object to the proposed findings and recommendations contained in the United

States Magistrate Judge’s report, and consenting to the Magistrate Judge’s

proposed findings and proposed sentence.       (Dkt. No. 108.)   The Defendant and

counsel for the Government also waived their right to be present and speak before

the District Judge when the proposed sentence is imposed. (Id.) Therefore, the

Court may act on the Magistrate Judge’s Report and Recommendations

immediately.

1/2
      Accordingly, the findings of fact and conclusions of law of the Magistrate

Judge are correct and her report is hereby ADOPTED.           (Dkt. No. 109.)    The

Government’s allegations numbered one through three in the petition are

ACCEPTED.       The Court FINDS that the Defendant violated the conditions of

supervised release as alleged in the petition. It is ORDERED that the Defendant’s

term of supervised release is REVOKED.          It is further ORDERED that the

Defendant be sentenced to a seven-month term of imprisonment, with credit for

time served, followed by a two-year term of supervised release, with all the original

conditions reinstated and the following special conditions:

      It is further ORDERED that Defendant participate in a substance abuse

treatment, testing, and abstinence program, and that Defendant follow all program

regulations.

      SIGNED this 19th day of September, 2019.


                                          ___________________________________
                                          Marina Garcia Marmolejo
                                          United States District Judge




2/2
